DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 9 and 25 have been considered but are not persuasive.  Specifically, while the claimed ranges are not explicitly embraced by the prior art, the claimed ranges lack a showing of criticality from the instant specification and therefore the ranges are taken to be obvious in view of the prior art which discloses ranges which do not necessarily overlap but are close enough to the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05 below).
The Examiner notes MPEP 716.02(d) - Unexpected Results Commensurate in Scope with Claimed Invention: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support.” 
In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In the instant case, the claims cannot be taken to be commensurate in scope with the Examples as alleged for at least the reason that only a single example is tested in the instant specification which includes 60wt% nanoparticles as an active material (where no particular composition is disclosed  - see instant specification paragraph [0077]) and 88 wt% carbon as a conductive material (paragraph [0078]) therefore the entire claimed range is not shown or evaluated in the specification in a manner which allow the Examiner to conclude that the claimed arrangement would have properties which would be desirable and/or unexpected in a manner which could give the 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a section from the MPEP 2144.05 concerning the obviousness of ranges:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
 
Claims 9-11, 22, 24-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JP 2006-196247, a copy and translation of which is of record).
In regard to claims 9, 11, 22, 25, 26, and 29, Inoue teaches a battery (paragraph [0002] of translation) including an electrode comprising: 
a first active layer (first layer 2) disposed directly on a copper current collector 1 (paragraph [0026]), the first active layer 2 (see annotated figure below) consisting of a first composition comprising silicon (paragraph [0014, 0031]); 
an interlayer (second layer 3) disposed on the first active layer 2 such that the first active layer is located between the copper substrate 1 and the interlayer 3, the interlayer consisting of a binder and a conductive material such as carbon (paragraph [0016]); and 

wherein the first active layer, the interlayer, and the second active layer are independent and individual layers defining a tri-layer structure (figure 1 below).


    PNG
    media_image1.png
    183
    771
    media_image1.png
    Greyscale

In regard to the amendment, in the Example disclosed by the prior art (paragraphs [0025-0028]) the active material is contained in an amount of about 83 weight percent (i.e. about 80 wt%) and the conductive aid is present in an amount of about 71 weight percent (i.e. about 75 wt%).  Therefore, while not necessarily overlapping the claimed ranges, the claims use the term “about” which as the instant specification as originally filed paragraph [0042] describes as allowing up to a 5% difference, and therefore the example composition of the prior art overlaps or is close enough that one skilled in the art would have expected them to have the same properties in a manner that provides a prima facie case of obviousness, and no criticality for the claimed range has been established (see obviousness of ranges MPEP section 2144.05 above).  
Furthermore, while a singular example is disclosed by the prior art, a person of ordinary skill in the art would appreciate that a range of compositions would be usable in the prior art depending on the overall size of the electrode and the desired mechanical and electrochemical properties. 

In regard to claim 10, coating thicknesses of the 100 micron for the first layer, 10 micron for the second layer and 80 micron for the third layer (paragraphs [0026-0028]) for a combined thickness of 190 microns are disclosed in an example.  Further, the Examiner notes that changes to size, shape, making the layer separately, or duplicating the structure of the prior art is an obvious modification to achieve an electrode with a desired geometry and properties (see MPEP 2144.04 Parts I-VI). 
In regard to claims 24 and 27, acetylene black (a specific type of carbon black) is a conductive material in an example (paragraph [0025]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue as applied to claim 9 and further in view of Nanda et al. (US Pub 2014/0106215 of record).
In regard to claim 23, Inoue teach the inclusion of silicon particles as high energy density particles but does not disclose their size.  However, Nanda et al. teach a similar high density energy electrode for a battery including a combination of carbon and silicon layers and the desirability to use silicon nanoparticles because such allow for extremely high energy densities (paragraphs [0004-0008]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to use silicon nanoparticles in the electrode of Inoue as such form electrode with extremely high energy densities as taught by Nanda et al.


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue as applied to claim 25 and further in view of Yamamoto et al. (US Pub 2003/0129497 of record).
In regard to claim 28, Inoue teach carbon black materials as the conductive agent but do not specifically teach diamond like carbon (DLC).  However, Yamamoto et al. teach a similar high density energy electrode for a battery including a combination of carbon coatings on silicon active layers 12 and the desirability to use DLC as the carbon layer 13 because such has excellent chemical and mechanical stability (paragraphs [0021-0036]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to use DLC as carbon in the electrode of Inoue as such form electrode with extremely high stability as taught by Yamamoto et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burton et al. (USP 8,828,481 newly cited) teaches a similar silicon - carbon composite anode and that 60-90% weight is typical for carbon - silicon slurry inks which are used to form layers on a copper collector foil (column 8 lines 11-61) considered relevant to the claims as amended.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723